IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


STANLEY E. BROWN,                        : No. 101 EM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
JAMES ECKART, SUPERINTENDENT,            :
                                         :
                   Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of September, 2014, the Application for Leave to File

Original Process is GRANTED and the Petition for Writ of Habeas Corpus is DENIED.